      Case 1:19-cv-00055-RP Document 4 Filed 01/25/19 Page 1 of 6




                                                               RP




January 25, 2019
Case 1:19-cv-00055-RP Document 4 Filed 01/25/19 Page 2 of 6
      Case 1:19-cv-00055-RP Document 4 Filed 01/25/19 Page 3 of 6




                                                                RP




January 25, 2019
Case 1:19-cv-00055-RP Document 4 Filed 01/25/19 Page 4 of 6
      Case 1:19-cv-00055-RP Document 4 Filed 01/25/19 Page 5 of 6




                                                               RP




January 25, 2019
Case 1:19-cv-00055-RP Document 4 Filed 01/25/19 Page 6 of 6
